IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 THE STATE OF WASHINGTON,                       No.78154-5-I

                             Respondent,        DIVISION ONE

               V.                               PUBLISHED OPINION

 DAMIEN ANDREW DANIELS,

                             Appellant.         FILED: March 25, 2019


       CHUN,J. — The State charged Damien Daniels with five felonies. Daniels

sought Drug Diversion Court(DDC)to address his substance abuse issues, but

certain factors rendered him ineligible under the established criteria. During a

hearing to address his eligibility, the trial court ruled that RCW 2.30.030 did not

authorize it to admit a case to DDC without the prosecutor's consent. We agree

with the trial court. With respect to therapeutic courts, the plain language of

RCW 2.30.030 requires prosecutor consent in all criminal cases but gives those

courts discretion to establish eligibility criteria and to decline to accept cases.

                                   BACKGROUND

       The State initially charged Daniels with one count of attempting to elude a

pursuing police vehicle, and subsequently amended the information to include

second degree burglary, possession of a stolen vehicle, assault in the third

degree of a law enforcement officer, and Violation of the Uniform Controlled

Substances Act(VUCSA).
No78154-5-I/2


       To address his substance abuse problems, Daniels sought DDC at King

County Superior Court as a means to resolve his criminal case. However, under

the Drug Court Eligibility Criteria in the manual for the King County Adult

Diversion Court (the Manual), felony assault and attempt to elude do not qualify

as crimes eligible for DDC. Daniels's criminal history also included convictions

rendering him ineligible for DDC.

       Daniels does not dispute his ineligibility. Nevertheless, he wanted

admission to DDC. The State objected. Daniels requested a motion hearing to

address his eligibility for DDC. As an initial step, Daniels asked the court to

resolve whether the court retains discretion under RCW 2.30.030 to admit a

defendant to DDC over the prosecutor's objection. The trial court ruled that RCW

2.30.030 does not grant authority to the court to accept a criminal case into DDC

if a prosecutor objects.

       Daniels requested discretionary review in this court. A commissioner

granted review on the grounds that the interpretation and application of

RCW 2.30.030 involve a recurring issue warranting an appellate decision.

                                    ANALYSIS

       The sole issue in this case involves the interpretation of RCW 2.30.030.

We review de novo questions of statutory interpretation. Ass'n of Wash. Spirits &

Wine Distribs. v. Liquor Control Bd., 182 Wn.2d 342, 350, 340 P.3d 849 (2015).

"The court's fundamental objective is to ascertain and carry out the Legislature's

intent, and if the statute's meaning is plain on its face, then the court must give



                                          2
No78154-5-I/3


effect to that plain meaning as an expression of legislative intent." Dep't of

Ecology v. Campbell & Gwinn, L.L.C., 146 Wn. 2d 1, 9-10, 43 P.3d 4 (2002).

The court must interpret the language in a manner rendering no portion of the

statute meaningless or superfluous. Rivard v. State, 168 Wn.2d 775, 783, 231

P.3d 186 (2010).

       If a statute remains susceptible to more than one reasonable meaning, we

deem it ambiguous and look to principles of statutory construction, legislative

history, and relevant case law to discern intent. Cockle v. Dep't of Labor &

Indust., 142 Wn.2d 801, 808, 16 P.3d 583(2001). Simply because one can

conceive of differing interpretations does not render a statute ambiguous.

Cerrillo v. Esparza, 158 Wn.2d 194, 201, 142 P.3d 155 (2006). For

unambiguous statutes, we engage in plain language analysis. Cerrillo, 158

Wn.2d at 201.

       In 1999, the legislature first authorized jurisdictions to establish and

operate drug courts under RCW 2.28.170. The statute required jurisdictions to

"establish minimum requirements for the participation of offenders in the

program." RCW 2.28.170(b). It allowed drug courts "to adopt local requirements

that are more stringent than the minimum." RCW 2.28.170(b). When forming its

DDC, King County relied on this provision to establish the more stringent

requirements outlined in the Manual.

       In 2015, the Legislature repealed and replaced the original drug court

statute with RCW 2.30.030, authorizing courts to establish therapeutic courts to

provide treatment or address issues contributing to the conduct leading to arrest.


                                          3
No78154-5-1/4


In establishing the new statute the legislature specified, "In criminal cases, the

consent of the prosecutor is required. Therapeutic courts retain the discretion to

establish processes for eligibility and admission, and therapeutic court judges

retain the discretion to decline to accept a particular case into the court." S.B.

REP. ON S.B. 5107, 64th Leg., Reg. Sess.(Wash. 2015). The statute

subsequently codified this structure as follows:
      (1) Every trial and juvenile court in the state of Washington is
      authorized and encouraged to establish and operate therapeutic
      courts. Therapeutic courts, in conjunction with the government
      authority and subject matter experts specific to the focus of the
      therapeutic court, develop and process cases in ways that depart
      from traditional judicial processes to allow defendants or
      respondents the opportunity to obtain treatment services to address
      particular issues that may have contributed to the conduct that led to
      their arrest or involvement in the child welfare system in exchange
      for resolution of the case or charges. In criminal cases, the consent
      of the prosecutor is required.

      (2) While a therapeutic court iudge retains the discretion to decline
      to accept a case into the therapeutic court, and while a therapeutic
      court retains discretion to establish processes and determine
      eligibility for admission to the therapeutic court process unique to
      their community and jurisdiction, the effectiveness and credibility of
      any therapeutic court will be enhanced when the court implements
      evidence-based practices, research-based practices, emerging best
      practices, or promising practices that have been identified and
      accepted at the state and national levels. Promising practices,
      emerging best practices, and/or research-based programs are
      authorized where determined by the court to be appropriate. As
      practices evolve, the trial court shall regularly assess the
      effectiveness of its program and the methods by which it implements
      and adopts new best practices.

RCW 2.30.030(1)(emphasis added).

       Daniels contends the language of RCW 2.30.030 grants the trial court

ultimate discretion over admission to DDC, with the ability to override a



                                          4
No78154-5-I/5


prosecutor's objection. He interprets the requirement of prosecutor consent as

applicable only to the general creation of therapeutic courts for criminal cases in

a jurisdiction, rather than the approval of individual cases. The State argues the

plain language necessitates prosecutor approval of admission to therapeutic

courts for criminal cases on a case by case basis. We agree with the State.

       RCW 2.30.030(1) opens with general language authorizing and

encouraging courts to establish and operate therapeutic courts. In the next

sentence, however, the statute focuses on case-specific application: it requires

therapeutic courts, governmental authorities, and subject matter experts to

develop ways "to allow defendants or respondents the opportunity to obtain

treatment services to address particular issues that may have contributed to the

conduct that led to their arrest or involvement in the child welfare system in

exchange for resolution of the case or charges." RCW 2.30.030(1). The third

sentence mandates prosecutor consent in criminal cases. This indicates the

legislature intended for prosecutors to consent to admission of criminal cases to

therapeutic courts on a case by case basis.

       Daniels claims ambiguity because RCW 2.30.030(1) requires prosecutor

consent but RCW 2.30.030(2) invests therapeutic court judges with discretion to

decline to accept cases and to define process and eligibility criteria for

therapeutic courts. RCW 2.30.030(2). Contrary to Daniels's claim of ambiguity,

one can easily harmonize these provisions.

       The plain language of the statute reflects that both prosecutors and

therapeutic courts have roles in admission to DDC. The therapeutic court has


                                          5
No78154-5-I/6


the discretion to establish general process and eligibility criteria against which the

prosecutor evaluates individual criminal cases and consents to admission. The

therapeutic court then has discretion to decline a case otherwise approved by the

prosecutor. Unlike Daniels's construction of the statute, which effectively renders

the prosecutor consent language meaningless except as to the general approval

of therapeutic courts, this interpretation gives effect to both provisions. The

interpretation provides the prosecutor's required consent while giving the

requisite discretion to the courts.

       Furthermore, this interpretation ensures other provisions of the statute do

not become superfluous. For example, RCW 2.30.030(8) specifies, "Nothing in

this section prohibits a district or municipal court from ordering treatment or other

conditions of sentence or probation following a conviction, without the consent of

either the prosecutor or defendant." This provision clearly serves to mitigate

against the risk of misinterpreting the statute to require prosecutor consent for

treatment outside the therapeutic court context. The legislature would not have

included Subsection (8) to differentiate these treatment options if prosecutor

consent did not remain mandatory for admission to therapeutic courts in all

criminal cases.

       While the courts have ultimate discretion to establish criteria for admission

and to decline to accept a case, RCW 2.30.030 requires initial consent by the

prosecutor for each case. This construction of the statute tracks the plain

language and harmonizes and effectuates the various provisions. The trial court




                                          6
No78154-5-1/7


did not err in ruling that it cannot accept a defendant into therapeutic court over

the objection of the prosecutor.

       Affirmed.




WE CONCUR:



OAAA, 9/




                                          7